DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of  Group I and Species A in the reply filed on 10/11/2022 is acknowledged. All non-elected claims were cancelled by Applicant in the 10/11/2022 filing.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  On line 9 of each of the claims, he term “and” should be inserted after the semi-colon (;) in order to be grammatically correct.  On lien 12 of each of the claims, the term “vesicles” has been misspelled as “vessels” and should be corrected. Appropriate correction is required.
Claims 8 and 10 are objected to because of the following informalities:  On line 5 of each of the claims, the term “to” should be replaced with the term “by” to be grammatically correct. On line 8 of each of the claims, either the period (.) following the number “1” should be removed or the number “0” should be inserted after the period (.).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 8 and 10 recite the phrase “the porous wall portion” in lines 6-7 and the phrase “the blood vessel” in line 7. Each of these phrases lack proper antecedent basis since they have not been recited earlier in either claim 1 of claim 2. It is unclear if claims 8 and 10 are intended to (1) just refer to the “pores” of the balloon and the “vasculature” that were each introduced in each of claims 1 and 2 or (2) define the balloon as having “a porous wall portion” and the “vasculature” as being “a blood vessel”. For the sake of examination, the former (1) is the interpretation applied to the claims. Accordingly, it is suggested to amend lines 6-7 of each of claims 8 and 10 to recite “through the pores of the balloon into the vasculature”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyar (PG PUB 2011/0160575) in view of Kwon (PG PUB 2006/0251710).
Re claim 1, Beyar discloses a method for delivery of drugs or therapeutic agents to a vessel within a body of a patient, said method comprising the steps of: providing a catheter system 100 (Fig 1B) comprising: a balloon catheter 2000 (Fig 1B) comprising a catheter body 2100 (seen but not labeled in Fig 1B; labeled in Fig 2B) with a distal end (to the right in Fig 1B) adapted for insertion into vasculature of a patient (as seen in Fig 2A-2D), a porous balloon 2200 (Fig 1B) disposed on the distal end (as seen in Fig 1B), a proximal end (to the left in Fig 1B) adapted for connection to a fluid source 104 (Fig 1B) (Para 142), and a lumen (“inner lumen (not shown)”, Para 145) extending from the proximal end to the balloon (Para 145); a storage chamber 102 (Fig 1B) with a reservoir holding a solution of drug particles (Para 140); wherein the porous balloon has pores 2210 (seen in Fig 1B but not labeled; labeled in Fig 2F) of predetermined size (Para 147 discloses that the pores have a 0.1-10 micron diameter; Table 1 provides an exemplary diameter of 2 microns); and the predetermined size of the pores is 2.5 to 125 times the size of the drug particles (Para 197 discloses that the drug particles have a 50-300 nanometer diameter or Para 198 discloses that the drug particles have a diameter of less than 400, 200 or 100 nanometers; a pore diameter of 2 microns is 10 times a drug particle diameter of 200 nanometers, for example); and forcing the solution of drug particles through the lumen of the catheter and the porous balloon and into body tissue surrounding the balloon (Para 143). Beyar discloses that the storage chamber holds a solution of drug particles and not a reservoir of dry drug delivery vesicles that are reconstituted in the storage chamber during a reconstituting step to create a suspension of reconstituted drug delivery vesicles.
Kwon, however, teaches a method of delivering drugs or therapeutic agents to a vessel within a body of a patient comprising the steps of providing dry drug delivery vesicles and reconstituting them to create a suspension of reconstituted drug delivery vesicles prior to delivery (Para 77); Kwon teaches that providing the drug as dry vesicles and reconstituting it prior to delivery eases storage and delivery, lowers the risk of drugs precipitating and causing and embolism, provides for long blood circulation, low mononuclear phagocyte uptake and low levels of renal excretion, and enhances the permeability and retention of the drug (Para 77). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beyar to include the drug in the storage chamber as being dry and to include the step of reconstituting the drug, as taught by Kwon, for the purpose of easing storage and delivery, lowering the risk of drugs precipitating and causing and embolism, providing for long blood circulation, low mononuclear phagocyte uptake and low levels of renal excretion, and enhancing the permeability and retention of the drug (Para 77).
Re claim 2, Beyar discloses a method for delivery of drugs or therapeutic agents to a vessel within a body of a patient, said method comprising the steps of: providing a catheter system 100 (Fig 1B) comprising: a balloon catheter 2000 (Fig 1B) comprising a catheter body 2100 (seen but not labeled in Fig 1B; labeled in Fig 2B) with a distal end (to the right in Fig 1B) adapted for insertion into vasculature of a patient (as seen in Fig 2A-2D), a porous balloon 2200 (Fig 1B) disposed on the distal end (as seen in Fig 1B), a proximal end (to the left in Fig 1B) adapted for connection to a fluid source 104 (Fig 1B) (Para 142), and a lumen (“inner lumen (not shown)”, Para 145) extending from the proximal end to the balloon (Para 145); a storage chamber 102 (Fig 1B) with a reservoir holding a solution of drug particles (Para 140); wherein the porous balloon has pores 2210 (seen in Fig 1B but not labeled; labeled in Fig 2F) of predetermined size (Para 147 discloses that the pores have a 0.1-10 micron diameter; Table 1 provides an exemplary pore diameter of 2 microns); and the predetermined size of the pores is 2 to 50 times the size of the drug particles (Para 197 discloses that the drug particles have a 50-300 nanometer diameter or Para 198 discloses that the drug particles have a diameter of less than 400, 200 or 100 nanometers; a pore diameter of 2 microns is 10 times a drug particle diameter of 200 nanometers, for example); and forcing the solution of drug particles through the lumen of the catheter and the porous balloon and into body tissue surrounding the balloon (Para 143). Beyar discloses that the storage chamber holds a solution of drug particles and not a reservoir of dry drug delivery vesicles that are reconstituted in the storage chamber during a reconstituting step to create a suspension of reconstituted drug delivery vesicles.
Kwon, however, teaches a method of delivering drugs or therapeutic agents to a vessel within a body of a patient comprising the steps of providing dry drug delivery vesicles and reconstituting them to create a suspension of reconstituted drug delivery vesicles prior to delivery (Para 77); Kwon teaches that providing the drug as dry vesicles and reconstituting it prior to delivery eases storage and delivery, lowers the risk of drugs precipitating and causing and embolism, provides for long blood circulation, low mononuclear phagocyte uptake and low levels of renal excretion, and enhances the permeability and retention of the drug (Para 77). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beyar to include the drug in the storage chamber as being dry and to include the step of reconstituting the drug, as taught by Kwon, for the purpose of easing storage and delivery, lowering the risk of drugs precipitating and causing and embolism, providing for long blood circulation, low mononuclear phagocyte uptake and low levels of renal excretion, and enhancing the permeability and retention of the drug (Para 77).
Re claim 3, Beyar as modified by Kwon in the rejection of claim 1 above discloses that the drug delivery vesicles comprise micelles loaded with rapamycin or rapamycin analogs (Para 198 of Beyar; Para 14 of Kwon).
Re claim 4, Beyar as modified by Kwon in the rejection of claim 1 above discloses that the drug delivery vesicles comprise micelles loaded with paclitaxel (Para 197 of Beyar; Para 16 of Kwon). 
Re claim 5, Beyar as modified by Kwon in the rejection of claim 2 above discloses that the drug delivery vesicles comprise micelles loaded with rapamycin or rapamycin analogs (Para 198 of Beyar; Para 14 of Kwon).
Re claim 6, Beyar as modified by Kwon in the rejection of claim 2 above discloses that the drug delivery vesicles comprise micelles loaded with paclitaxel (Para 197 of Beyar; Para 16 of Kwon). 
Re claim 7, Beyar as modified by Kwon in the rejection of claim 1 above discloses that the step of forcing the suspension of reconstituted drug delivery vesicles through the lumen of the catheter and the porous balloon and into body tissue surrounding the balloon comprises injecting the suspension of reconstituted drug delivery vesicles into the balloon and pressurizing the balloon to a pressure of 6 to 12 atmospheres (as seen in Table 1, a pressure of 12 atm is used in a balloon having a pore diameter of 2 microns).
Re claim 8, Beyar as modified by Kwon in the rejection of claim 1 above discloses performing the step the forcing the suspension of reconstituted drug delivery vesicles through the lumen of the catheter and the porous balloon and into body tissue surrounding the balloon to delivering the suspension of reconstituted drug delivery vesicles through the porous wall portion of the balloon into the blood vessel at a rate of 0.002mL/second to 1.mL/second (as seen in Table 1, multiple flow rates between 0.002 mL/sec and 1 mL/sec are achieved with a pore diameter of 2 microns, including 0.11 mL/sec).
Re claim 9, Beyar as modified by Kwon in the rejection of claim 2 above discloses that the step of forcing the suspension of reconstituted drug delivery vesicles through the lumen of the catheter and the porous balloon and into body tissue surrounding the balloon comprises injecting the suspension of reconstituted drug delivery vesicles into the balloon and pressurizing the balloon to a pressure of 6 to 12 atmospheres (as seen in Table 1, a pressure of 12 atm is used in a balloon having a pore diameter of 2 microns).
Re claim 10, Beyar as modified by Kwon in the rejection of claim 2 above discloses performing the step the forcing the suspension of reconstituted drug delivery vesicles through the lumen of the catheter and the porous balloon and into body tissue surrounding the balloon to delivering the suspension of reconstituted drug delivery vesicles through the porous wall portion of the balloon into the blood vessel at a rate of 0.002mL/second to 1.mL/second (as seen in Table 1, multiple flow rates between 0.002 mL/sec and 1 mL/sec are achieved with a pore diameter of 2 microns, including 0.11 mL/sec).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 and 7 of U.S. Patent No. 10,207,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of present claim 1 is disclosed in patented claims 5 and 7, the subject matter of present claim 2 is disclosed in patented claims 3 and 4, the subject matter of pending claim 3 is disclosed in patented claim 5, and the subject matter of pending claim 5 is disclosed in patented claim 4.
Claims 1, 2, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6 and 7 of U.S. Patent No. 10,806,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of present claim 1 is disclosed in patented claims 4 and 6, the subject matter of present claim 2 is disclosed in patented claims 3 and 7, the subject matter of pending claim 3 is disclosed in patented claim 4, and the subject matter of pending claim 5 is disclosed in patented claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783